Citation Nr: 1754303	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  12-08 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an increased evaluation, in excess of 20 percent for the period November 1, 2011 through April 12, 2016, for the service-connected prostate cancer, status post radiation therapy. 

2.  Entitlement to an increased evaluation, in excess of 60 percent beginning on and after April 12, 2016, for the service-connected prostate cancer, status post radiation therapy. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, with active duty service from January 1967 to January 1970.  

This appeal comes to the Board of Veterans' Appeals ("Board") from an August 2011 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Houston, Texas (hereinafter Agency of Original Jurisdiction ("AOJ")).

In March 2013, the Veteran testified at a Travel Board hearing, held before a Veterans Law Judge.  A transcript of this hearing has been reviewed and associated with the Veteran's claims file.  In a September 2017 notice letter, VA informed the Veteran that the Veterans Law Judge who conducted the March 2013 hearing is no longer employed at the Board.  The law requires that the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal.  38 C.F.R. § 20.207.  Therefore, the Veteran was offered a new hearing in a letter dated in September 14, 2017.  He was advised that if he did not respond within 30 days, the Board would assume he did not want another hearing and proceed accordingly.  The Veteran failed to respond to the letter.  

The Veteran's claims were previously before the Board.  In June 2014, the Board remanded the Veteran's claim that the August 2011 rating decision, which effectuated a rating reduction of his service-connected prostate cancer disability, was improper.  Specifically, the Board directed the AOJ to issue a Statement of the Case ("SOC"), as the evidentiary record indicated that the Veteran timely submitted a Notice of Disagreement following the August 2011 rating decision.  The AOJ complied by furnishing the Veteran with a SOC addressing the reduction claim in June 2016.  However, the record does not reflect that the Veteran perfected an appeal of this decision.  Accordingly, the matter is not currently before the Board.

In June 2014, the Board additionally remanded the Veteran's claim for an increased evaluation, in excess of 20 percent, for the prostate cancer disability.  Specific to this claim, the Board directed the AOJ to obtain an updated VA examination to assess the current severity of the Veteran's prostate cancer disability.  Upon review of the record, the Board finds that the development requested by the June 2014 Board remand has been substantially complied with and that the matters have been properly returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

During the pendency of the Board's June 2014 remand, the AOJ granted the Veteran an increased evaluation, of 60 percent, for his prostate cancer disability effective April 12, 2016.  However, as this award did not represent a full grant of all benefits sought on appeal, the issue of an increased evaluation for the prostate cancer disability remains before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a claimant is presumed to be seeking the highest evaluation assignable).

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Beginning on and after November 1, 2011, the evidence of record does not indicate that the Veteran continued to receive any surgical, x-ray, or antineoplastic chemotherapy; had any continued active malignancy of his genitourinary system; or, had any local recurrence or metastasis of his prostate cancer.

2.  For the period prior to April 12, 2016, the Veteran's prostate cancer disability was characterized by urinary frequency that, at its most severe, was productive of a daytime voiding interval of between one and two hours or awakening to void three to four times per night.  The Veteran reported occasional episodes of urinary leakage, but denied that he was required to change any absorbent materials more than once or twice per day.  The evidence did not demonstrate any renal dysfunction or obstructed voiding. 
 
3.  Beginning on and after April 12, 2016, the Veteran's prostate cancer disability was characterized by the use of absorbent materials, which necessitated changing more than four times per day.  However, the evidence did not demonstrate any renal dysfunction or obstructed voiding. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent, for the service-connected prostate cancer disability, prior to April 12, 2016 have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Code 7528 (2017).

2.  The criteria for a rating in excess of 60 percent, for the service-connected prostate cancer disability, beginning on and after April 12, 2016 have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Code 7528 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act ("VCAA") must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).

The Veteran's claim for an increased rating of his service-connected prostate cancer, status post radiation therapy, disability is considered a "downstream" element of the AOJ's grant of service connection.  For such downstream issues, notice under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In correspondence dated March 2008, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim for service connection for prostate cancer, including what part of the evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 6 Vet. App. 183, 187 (2002). 

Additional correspondence was mailed to the Veteran in June 2011 and May 2014, which explained that to substantiate the claim for increased rating of the service-connected prostate cancer disability, the Veteran must provide, or ask VA to obtain, , medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The correspondence letters in June 2011 and May 2014 further informed the Veteran of the specific evidence which would be necessary to warrant a grant of an increased evaluation for his prostate cancer disability.  

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, all relevant notice was issued prior to the currently appealed rating decisions; thus, this notice was timely.  Any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  Of record are the Veteran's VA treatment records from the Houston VA Medical Center ("VAMC"), where the Veteran received treatment for his service-connected prostate cancer disability.  The Veteran has denied receiving any private medical treatment for symptoms of his prostate cancer disability.  See March 2013 Hearing Testimony.  Thus, it appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  
The Veteran has additionally been afforded numerous VA examinations which addressed the Veteran's reported symptoms, frequency, and severity of the Veteran's prostate cancer disability and the interference these symptoms cause in his ability to complete basic daily tasks.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds that these VA examinations and the medical opinions provided are thorough, supported by a clear rationale, based on a review of the claims folder, and supported by the clinical evidence of record.  Additionally, the VA examiners considered the Veteran's lay assertions in reaching their conclusions.  Therefore, the Board finds that these VA examinations and medical opinions are  adequate to decide the Veteran's claim for an increased evaluation of his service-connected prostate cancer disability.  See 38 C.F.R. §§ 3.326, 3.327, 4.2; See also Stegall, 11 Vet. App. 268 at 271.

Based upon the above, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.  Moreover, the neither the Veteran nor his representative have advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Lastly, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Governing Regulations Regarding Disability Ratings:

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities ("Rating Schedule"), found in 38 C.F.R. § 4.1 (2017).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  Separate diagnostic codes identify the various disabilities and each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.10.  As such, each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.   38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that in analyzing this claim, the Secretary, and therefore the Board, has an obligation to provide the Veteran with the "benefit of the doubt" on questions material to this decisions, for which there is an approximate balance of positive and negative evidence.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  

That being the generalized law applicable to the Veteran's appeal, the Board observes effective November 1, 2011, the Veteran's disability evaluation for his prostate cancer disability was rated at 20 percent.  Thereafter, as discussed in the Introduction, the AOJ increased the Veteran's evaluation to 60 percent, effective April 12, 2016.  The Board will discuss these distinct periods separately below. 

i.  Entitlement to an increased evaluation, in excess of 20 percent, for the period November 1, 2011 through April 12, 2016: 

The Veteran sought entitlement to an increased rating, in excess of 20 percent, for his prostate cancer disability for the period beginning on and after November 1, 2011.  Thereafter, the AOJ increased the Veteran's disability evaluation to 60 percent, effective April 12, 2016.  

As discussed above, the Veteran's prostate cancer disability has been rated under Diagnostic Code 7528.  Under this Diagnostic Code, a 100 percent rating may be assigned for malignant neoplasms of the genitourinary system.  A note accompanying Diagnostic Code 7528 provides that following the cessation of surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  If there has been no local reoccurrence or metastasis, the disability is to be rated on residuals, such as voiding dysfunction or renal dysfunction, whichever is predominant.  See 38 C.F.R. § 4.115b, Diagnostic Code 7528, Note.

Voiding dysfunction is rated under the three subcategories of urine leakage, urinary frequency, and obstructed voiding.  See 38 C.F.R. § 4.115a.  Under the voiding dysfunction criteria set forth in 38 C.F.R. § 4.115a, the disability is to be rated as a particular condition as urine leakage, frequency, or obstructed voiding.  For urinary leakage, a 20 percent evaluation is assigned for continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence which requires the wearing of absorbent materials which must be changed less than two times per day.  A 40 percent rating is warranted for impairment that requires the wearing of absorbent materials which must be changed two to four times per day.  A maximum 60 percent rating requires the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day. 

For urinary frequency, a 10 percent rating is warranted for a daytime voiding interval between two and three hours, or awakening to void two times per night. A 20 percent rating is warranted for a daytime voiding interval between one and two hours, or awakening to void three to four times per night.  A maximum 40 percent rating is warranted for a daytime voiding interval less than one hour, or awakening to void five or more times per night.

For obstructed voiding, a noncompensable rating is warranted for obstructive symptomatology with or without stricture disease requiring dilatation one to two times per year.  A 10 percent rating is warranted for marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) Post void residuals greater than 150 cc; (2) Uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec); (3) Recurrent urinary tract infections secondary to obstruction; and/or (4) Stricture disease requiring periodic dilatation every two to three months.  A maximum 30 percent rating is warranted for obstructed voiding manifested by urinary retention requiring intermittent or continuous catheterization.

Residuals of prostate cancer may also be rated based on symptoms of renal dysfunction under 38 C.F.R. § 4.115a.  However, following a thorough review of the Veteran's longitudinal medical records, the Board finds that there is no evidence, either medical or lay, which suggests the Veteran experienced symptoms of renal dysfunction during the period from November 1, 2011 through April 12, 2016.  As such, the issue of renal dysfunction will not be discussed further.

Furthermore, after reviewing the Veteran's medical records, VA treatment records, and with consideration of his lay reports, the Board finds that the Veteran is not entitled to an increased evaluation, in excess of 20 percent, for symptoms of his prostate cancer disability prior to April 12, 2016.  During a July 2011 VA examination, the Veteran reported that he completed radiation therapy for his service-connected prostate cancer disability in June 2008.  Following completion of radiation, the Veteran stated that he was no longer receiving any treatment for his condition, and was considered to be in remission.  However, the Veteran endorsed residual symptoms of frequent urination, urgency, and nocturia.  His daytime voiding interval was between two and three hours, and he voided on average two times per night.  The Veteran did report occasional incontinence and leakage, but denied that he required or used any absorbent material or experience any hematuria.  

During a subsequent April 2012 VA examination, the Veteran reported that he continued to experience urinary frequency and nocturia.  Based on the Veteran's reported symptoms, the examiner noted that the Veteran experienced day time   voiding interval between one and two hours, and he voided on average three to four  times per night.  The Veteran additionally reported that he experiences urinary leakage, and indicated that while he wears absorbent materials, he does not change these more than once or twice per day.  

Aside from the Veteran's VA examination reports, the Board has reviewed the Veteran's VA treatment records.  Following a careful review of all relevant records, the Board finds no evidence that the Veteran reported an increase in his urinary frequency prior to April 12, 2016.  Rather, the Veteran's subjective reports indicate that he experienced a reduction in his nocturia with the addition of Tamsulosin to his medications.  For example, during an April 2014 encounter, the Veteran reported that his sleep had improved with the addition of Tamsulosin, as he is no longer awoken as frequently to urinate. 

The Board is aware that the Veteran testified during his March 2013 hearing that he wore absorbent materials to help control his voiding dysfunction.  The Veteran further testified that he changes these absorbent materials about two or three times per day.  However, the Veteran additionally testified during this hearing that he does not currently wear any absorbent materials.  The Board finds these reports to be contradictory, and thus not entitled to any probative weight.  

Therefore, based upon a review of the medical and lay evidence, the Board finds no evidence which supports the award of an increased evaluation, in excess of 20 percent, for the period November 1, 2011 through April 12, 2016.  Specifically, the criteria for a higher disability rating of 40 percent require evidence of incontinence which requires the wearing of absorbent materials which must be changed 2 to 4 times per day.  In this instance, the Veteran has asserted and the evidence indicates that the Veteran experiences urinary frequency and urinary leakage as a result of his prostate cancer and surgery.  However, the evidence does not demonstrate that the residuals of his prostate cancer result in the need to change absorbent material 2 or more times per day.  As such, the Board finds that the competent evidence of record does not more nearly approximate the criteria for a higher disability rating of 40 percent for voiding dysfunction under 38 C.F.R. § 4.115b, Diagnostic Code 7529 have not been met for the period November 1, 2011 through April 12, 2016.  

Similarly, the Board finds that the evidence does not warrant an increased evaluation under the criteria for urinary frequency for the period November 1, 2011 through April 12, 2016.  As discussed above, the Veteran's prostate cancer has been characterized by, at its most severe,  was productive of a daytime voiding interval of between one and two hours or awakening to void three to four times per night.  These symptoms are consistent with assignment of a disability rating no higher than 20 percent for urinary frequency.  As such, a disability rating under these criteria would not result in an increased rating for the Veteran's prostate cancer residuals for the period November 1, 2011 through April 12, 2016.  38 C.F.R. § 4.115a.

ii.  Evaluation in excess of 60 percent, for the period beginning on and after April 12, 2016: 

Beginning on and after April 12, 2106, the Veteran's prostate cancer disability was evaluated at 60 percent.  Specifically, the AOJ granted this increased disability evaluation based upon the Veteran's reports during the April 2016 VA examination.  During that VA examination, the Veteran reported that he used absorbent materials to control his urinary leakage, and that he changes these materials more than four times per day.   

As an initial matter, the Board observes that the Veteran's assigned 60 percent evaluation for the period beginning on and after April 12, 2016, represents the highest rating available for symptoms of urinary frequency and urinary leakage.  In order to obtain a higher evaluation, the medical evidence must demonstrate symptoms of renal dysfunction.  

Renal dysfunction is evaluated under 38 C.F.R. § 4.115a.  . Ratings ranging from zero to 100 percent may be assigned depending on the nature and severity of symptoms.  A 60 percent evaluation is in order for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under 38 C.F.R. § 4.104 , Diagnostic Code 7101.  An 80 percent evaluation is warranted for persistent edema and albuminuria with blood urea nitrogen ("BUN") of 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion. A 100 percent evaluation contemplates cases requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.

The Board notes, however, that the April 2016 VA examiner expressly reported that the Veteran's prostate cancer disability is not characterized by symptoms of renal dysfunction.  Similarly, a review of the Veteran's urinalysis reports and blood panels during this period fails to document any evidence of renal complications.  

As such, the Board finds that the Veteran is not entitled to an increased evaluation, in excess of 60 percent, for symptoms of his prostate cancer beginning on and after April 12, 2106.  The Veteran's disability has been manifested by voiding dysfunction, in which the Veteran is required to wear absorbent materials that must be changed four times or more per day.  The evidence does not suggest or document any symptoms of renal dysfunction as a result of the Veteran's prostate cancer, and as such, entitlement to an increased evaluation, in excess of 60 percent, must be denied. 

Finally, the Board has considered whether the Veteran's prostate cancer disability warrants the assignment of an extraschedular disability evaluation.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b)(1) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).   If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extra-schedular rating is warranted.  Id.  See also 38 C.F.R. § 3.321(b)(1).   Neither the AOJ nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996).  

Having reviewed this case thoroughly, and with due application of the substantive standards for the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1), the Board finds that no higher rating is warranted on an extraschedular basis.  The Board does not find that the longitudinal evidence of record shows such an exceptional disability picture that the available schedular evaluation for the service-connected prostate cancer disability is inadequate or impractical for evaluating a disability of the severity experienced by the Veteran.  

Rather, a comparison between the level of severity and symptomatology of the Veteran's assigned evaluation with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The record shows that the disability is manifested by urine leakage, urinary frequency, and erectile dysfunction.  Such manifestations are expressly considered in the Veteran's ratings for the disability, as well as the Veteran's award of special monthly compensation for loss of a creative organ.

As to effects on the Veteran's employment, the Board finds that the VA examinations of record have unanimously found that the Veteran would not be prevented from engaging in occupational activities.  Similarly, the four VA examinations of record report that the Veteran would not experience any limitations on his ability to engage in daily activities as a result of his prostate cancer.  Therefore, referral for extra-schedular consideration is not warranted.

The Board further notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability.  

Based on the foregoing, the Board finds that the requirements for an increased disability evaluation have not been met for the Veteran's prostate cancer disability.  38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7; see also Gilbert, 1 Vet. App. at 53.  Additionally, the Board finds the criteria for the assignment of an extraschedular evaluation for the Veteran's service-connected prostate cancer disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to an increased evaluation, in excess of 20 percent, for prostate cancer for the period November 1, 2011 through April 12, 2016 is denied.  

Entitlement to an increased evaluation, in excess of 60 percent, for prostate cancer beginning on and after April 12, 2016 is denied. 





______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


